ON MOTION NOR REHEARING.
BLAND, P. J.
It is contended by appellant that the cause should not be remanded with leave to the -prosecuting attorney to amend the information:
Eirst, for the reason (as alleged in the motion) that the information failed to charge any offense and for that reason is not amendable, and
Second, that section 2481, Revised Statutes 1899, that authorizes the amendment of an information, is opposed to *167section 11 of the Missouri Bill of Eights. Admitting, for the sake of argument, that the information wholly fails to state-any offense, we do not think it follows that it may not be amended. Section 2481, supra, provides that, “Any affidavit or information may be amended in the matter of form or substance at any time by leave of the court, before 'the trial.” Section 2372, Eevised Statutes 1899, provides that, “When a defendant shall have been acquitted of a criminal charge upon trial on the ground of variance between the indictment and the proof, or upon any exceptions to the form or substance of the indictment, or where he shall be convicted but the judgment shall for any cause be arrested, he may be tried and convicted on a subsequent indictment for the same offense or any degree thereof for any attempt to commit such offense.” Under the provisions of this section the practice has been universal, so far as we are informed, that when a defendant has been convicted on an indictment and the judgment has been arrested for any of the reasons contained in this section, and where the evidence shows there is reasonable cause to believe him guilty of the offense attempted to be charged, or any degree of that offense, for the court, where the indictment was found, to hold him on his recognizance, or require him to give a new one, or to commit him to. answer a new indictment, and in such circumstances it has been repeatedly held that the filing of a new indictment or information is a continuance of the first. State v. Daugherty, 106 Mo. l. c. 186-187, and eases cited.
The obvious purpose of the above statutes and others of a like character, to be found in the code of criminal practice, is to prevent the release of one accused of a crime and let him go free and thus give him an opportunity to escape without a legal trial, after he has once been brought into court to answer an -indictment or information and there is probable cause to believe him guilty. And it seems to us that where the right is *168given to amend, as to both form and substance, as it is in section 2481, supra, the right can not be restricted to such defects as would be cured by the statute of jeofails, after verdict, but exists even if the information failed to state any offense, if it can be clearly gathered from what is stated in the information that the prosecuting attorney intended to charge a particular offense or the violation of a specific statute. Especially should an amendment be allowed in a case like the one at bar where there is no shadow of doubt as to the offense intended to be charged and where, from the agreed statement of facts, it is equally clear that the prosecution is well founded. Bishop on Criminal Procedure (3 Ed.), sec. 714, speaking in reference to amending informations, says: “The officer prosecuting it being always in court, it may, on his application, be amended, to any extent consistent with the orderly conduct of judicial business, the public interest, and with private right.” Amendments to cure omissions in the information or affidavit, or matters of form, may be made on the trial. The State v. McCray, 74 Mo. 303.
When an attempt by information has been made to charge the defendant of a crime, and he is before the court to answer the charge intended to be made against him, it would be a perversion of both the spirit and intent of the code of criminal procedure to discharge him before a valid information could be filed against him by the prosecuting officer for the reason the first information was insufficient to charge the offense intended to be charged.
The constitutional question raised by the motion is beyond our jurisdiction, as it was not raised in the trial court in a manner that will authorize us to certify the case to the Supreme Court.
The motion for a rehearing is overruled.
All concur.